Citation Nr: 1514006	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for graft-versus-host disease, to include as secondary to service connected non-Hodgkin's lymphoma.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for graft-versus-host disease (GVHD).

First, the June 2010 VA examination references a June 24, 2010 VA treatment note and the December 2011 VA examination references a July 7, 2011 VA treatment note; however, the claims filed does not contain any VA treatment records after June 10, 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire more recent VA treatment records as they may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b).

Second, the Veteran was provided a VA examination in December 2011.  The VA examiner opined that the Veteran: 

has no evidence of having GVHD in the medical record.  He was having rashes, so his hematologist sent him to Derm, who biopsied him and found that his skin lesions are Actinic Keratoses.  Thus he has no manifestations to suggest that he has GVHD.  His previously reported arm pain is nonspecific and no in any way related to his bone marrow transplant.

Nevertheless, non-VA treatment records around the time of his 1999 allogeneic peripheral stem cell transplant reveal a diagnosis of GVHD with some indication that it may have resolved.  In the months immediately after the allogeneic peripheral stem cell transplant no GVHD was reported.  September 1999, October 1999, December 1999, January 2000, February 2000 University of Michigan Comprehensive Cancer Center (UMCCC) Treatment Records.  In March 2000, the Veteran had a progressive rash and was positive for xerostomia with mild dysphagia, possible GDVH was noted.  March 2000 UMCCC Treatment Record.  In April 2000, the Veteran was diagnosed with chronic GVHD.  April 2000 UMCCC Treatment Record.  In May 2000, the impression was chronic limited GVHD of the mouth, which was stable, and of the skin, which was resolved.  May 2000 UMCCC Treatment Record.  In June 2000, a note from one doctor to another indicates the Veteran had "chronic limited GVH of his mouth and skin which is quite active at this time" but then concluded with an impression "the patient has resolved chronic graft-versus-host of the skin and mouth."  June 2000 UMCCC Note from Dr. K.C. to Dr. J.H.

As the VA examiners opinion is premised on there being no evidence of the Veteran having GVHD in the medical record the Board finds it necessary to obtain an addendum opinion to allow the VA examiner to further clarify in light of the evidence of record just discussed.  

Furthermore, the VA examiner who provided the December 2011 opinion also performed a VA examination in July 2010.  In the July 2010 VA examination report GDVH, "not requiring treatment - causing sores in mouth, dry eyes, [and] skin lesions," is noted to be an associated complication or long-term effect of the Veteran's non-Hodgkin's lymphoma.  The Board would request that the VA examiner address directly why this opinion changed.  
  
Third, turning to TDIU, in the Veteran's October 2011 initial claim for TDIU he asserts that issues secondary to treatment for non-Hodgkin's lymphoma, such as fatigue and peripheral neuropathy, have caused him to be unable to follow a substantially gainful occupation.  As a result, the December 2011 VA examiner was asked to provide an opinion on employability in light of the Veteran's service-connected non-Hodgkin's lymphoma and his service-connected conditions that are secondary to that disability.  However, the Veteran has other service connected disabilities whose effect on employability were not considered.  The Veteran is entitled to a determination of employability based on all his service connected disabilities.  See 38 C.F.R. § 4.16. 

Accordingly, an addendum opinion must be provided addressing the evidence of GVHD in 2000 and providing more detail on why the VA examiner's opinion on GVHD changed between VA examinations.  Also, an addendum opinion on TDIU should be sought that considers all of the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from VA facilities since June 10, 2010.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2014).  

2. Following the completion of the above, return the claims file to the provider of the July 2010 and December 2011 opinions, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is requested to address the following:

(a) Does the Veteran have a diagnosis of graft-versus-host disease?

(b) If a diagnosis of graft-versus-host disease is provided, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that graft-versus-host disease is caused by or the result of the Veteran's allogeneic peripheral stem cell transplant?

In answering these questions please address the University of Michigan Comprehensive Cancer Center treatment records discussing grant-versus-host disease.  Also, please discuss why the opinion that graft-versus-host disease was an associated complication or long-term effect of the Veteran's non-Hodgkin's lymphoma changed between the July 2010 and December 2011 VA examinations.

(c) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities: peripheral neuropathy of the right upper extremity, evaluated as 30 percent; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; left shoulder strain and rotator cuff impingement, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; chronic fatigue and insomnia, evaluated as 10 percent disabling; resection of the small intestine, evaluated as noncompensable; ganglion right wrist, evaluated as noncompensable; and non-Hodgkin's lymphoma, evaluated as noncompensable, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

In providing the opinion the examiner should consider the additional evidence added to the record since the previous opinion, including treatment records and the Veteran's statements about employability.  Also, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




